DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 – 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/088734 to Marin et al.
Regarding Claim 1.  Marin et al. teaches an article which may be injection molded (Paragraph 0101).  The article comprises a thermoplastic polyurethane which is the reaction product of a polyol, chain extender component including a diol chain extender of the general formula HO-(CH2)x-OH, an aliphatic diisocyanate, and an additional chain extender component (Paragraphs 0008 and 0071).  The additional chain extender component may be 1,4-butanediol (BDO) (Paragraph 0072). 
As Marin does not require any other ingredients be provided to prepare the polyurethane, the thermoplastic polyurethane may be considered to consist of the aforementioned ingredients.  The polyol and chain extender of the general formula HO-(CH2)x-OH in Marin correspond to the instantly claimed hydroxyl terminated intermediate component.  The aliphatic diisocyanate in Marin corresponds to the instantly claimed isocyanate component.  BDO in Marin corresponds to the instantly claimed chain extender component. 
  The thermoplastic polyurethane has a temperature of crystallization between 105 and 140°C as measured by ISO 11357-2 (Paragraphs 0005 and 0082).  The hard segment content of the thermoplastic polyurethane, made up by the isocyanate and chain extender components, is 50 to 99 weight percent (Paragraph 0080).
Regarding Claims 3 and 4.  Marin et al. teaches the injection molded article of Claim 1 but is silent regarding the water absorption range of the thermoplastic polyurethane according to ASTM D570.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Marin et al. teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a thermoplastic polyurethane having a water absorption according to ASTM D57 in the instantly claimed ranges, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.   
Regarding Claim 5.  Marin et al. teaches the injection molded article of Claim 1 wherein the polyol component may specifically be polyethylene glycol (Paragraphs 0036 and 0040).
Regarding Claims 6 and 7.  Marin et al. teaches the injection molded article of Claim 1 wherein the isocyanate component may consist essentially of 1,6-hexane diisocyanate/hexamethylene diisocyanate (HDI) (Paragraphs 0029 and 0033).
Regarding Claim 8.  Marin et al. teaches the injection molded article of Claim 1 wherein the polyol component may specifically be polyethylene glycol (Paragraphs 0036 and 0040) and the isocyanate component may consist essentially of 1,6-hexane diisocyanate/hexamethylene diisocyanate (HDI) (Paragraphs 0029 and 0033).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/088734 to Marin et al., as applied to Claim 1 above.
Regarding Claim 2.  Marin et al. teaches the injection molded article of Claim 1 wherein the hard segment content of the thermoplastic polyurethane is 50 to 99 weight percent (Paragraph 0080).  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the thermoplastic polyurethane in Marin et al. with a hard segment at the lower end of the disclosed range, which is the part of the range that overlaps with the instantly claimed range.  The motivation would have been that a lower amount of hard segment will produce a softer and somewhat more flexible thermoplastic polyurethane.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/088734 to Marin et al. in view of US 2010/0113733 to Cox et al.
Regarding Claim 17.  Marin et al. teaches an article which may be injection molded (Paragraph 0101).  The article comprises a thermoplastic polyurethane which is the reaction product of a polyol, a chain extender component including a diol chain extender of the general formula HO-(CH2)x-OH, an aliphatic diisocyanate, and an additional chain extender component (Paragraphs 0008 and 0071).  The polyol may specifically be polyethylene glycol (PEG) (Paragraphs 0036 and 0040) and the aliphatic diisocyanate may be 1,6-hexane diisocyanate/hexamethylene diisocyanate (HDI) (Paragraphs 0029 and 0033).  The additional chain extender component may be of 1,4-butanediol (BDO) (Paragraph 0072).  
As Marin does not require any other ingredients be provided to prepare the polyurethane, the thermoplastic polyurethane may be considered to consist of the aforementioned ingredients.  The PEG and chain extender of the general formula HO-(CH2)x-OH in Marin correspond to the instantly claimed hydroxyl terminated intermediate component.  The HDI in Marin corresponds to the instantly claimed isocyanate component.  BDO in Marin corresponds to the instantly claimed chain extender component.
The thermoplastic polyurethane has a temperature of crystallization between 105 and 140°C as measured by ISO 11357-2 (Paragraphs 0005 and 0082). 
	Marin et al. does not expressly teach the thermoplastic polyurethane has a hard segment content in the range of 10 to 30 weight percent.  However, Cox et al. teaches the concept of providing thermoplastic polyurethanes with soft segment contents as high as 80 weight percent (Paragraphs 0028 – 0029).  Marin et al. and Cox et al. are analogous art as they are from the same field of endeavor, namely thermoplastic polyurethanes for injection molded articles.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the thermoplastic polyurethane of Marin et al. with a soft segment content as high as 80 weight percent, as taught by Cox et al.  The thermoplastic polyurethane would then have a hard segment content as low as 20 weight percent.  The motivation would have been that a lower amount of hard segment will produce a softer and somewhat more flexible thermoplastic polyurethane.
Marin et al. is silent regarding the water absorption range of the thermoplastic polyurethane according to ASTM D570.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Marin et al., when modified in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a thermoplastic polyurethane having a water absorption according to ASTM D57 in the instantly claimed range, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.

Response to Arguments
Applicant's arguments filed June 1, 2022 have been fully considered but they are not persuasive.  Applicant argues that the thermoplastic polyurethane (TPU) in independent Claims 1 and 17 is now required to consist of the reaction product of the recited components and now specifically excludes additional chain extenders other than those expressly recited.
The amended claims require the TPU consist of the reaction product of a hydroxyl-terminated component, an isocyanate component which comprises an aliphatic diisocyanate, and a chain extender component (which is selected from a Markush group in Claim 1 and is 1,4-butanediol in Claim 17).  The Office acknowledges that the chain extenders of the formula HO-(CH2)x-OH in Marin do not correspond to any of the instantly claimed chain extender species.  However, they do correspond to hydroxyl-terminated compounds.  The specification and claims do not define or require hydroxyl-terminated compounds to have any other features apart from being hydroxyl-terminated.  As such, the chain extenders of the formula HO-(CH2)x-OH in Marin are reasonably considered to be encompassed by the recited hydroxyl-terminated component.  
The Office also notes that the recited hydroxyl-terminated component and isocyanate component leave open for the possible inclusion of unrecited compounds, e.g. other chain extenders.  Polyurethanes are typically prepared by mixing an isocyanate “component” and a hydroxyl-terminated “component”. These components often contain a number of additives which lack isocyanate or hydroxyl functional groups but are still considered to be part of the isocyanate or isocyanate-reactive component.  
Moreover, as additional evidence that the claimed hydroxyl-terminated and isocyanate components appear to be open to inclusion of other additives, one or more of the instant claims set forth either component “comprises” a particular compound, e.g. PEG and HDI.  For this reason, first mixing the chain extenders of the formula HO-(CH2)x-OH in Marin with either the isocyanate or polyol compound would result in isocyanate or hydroxyl terminated intermediate component comprising this chain extender.  Such a component would still appear to meet the instant claims as amended.
To exclude the presence of additional chain extenders other than those expressly recited, the instant claims could be further amended (i) to set forth the hydroxyl terminated intermediate and isocyanate components consist of hydroxyl terminated intermediate compounds and isocyanate compounds respectively, in conjunction with an additional amendment distinguishing the structure of the hydroxyl terminated intermediate compound over the chain extenders of Marin; (ii) to set forth one or more hydroxyl-terminated intermediate compounds and one or more isocyanate compounds (instead of a hydroxyl-terminated intermediate component and an isocyanate component), in conjunction with an additional amendment distinguishing the structure of the hydroxyl terminated intermediate compound over the chain extenders of Marin; or (iii) to contain a proviso that the only or sole chain extenders present in the reaction mixture which prepares the thermoplastic polyurethane composition are 1,4-butanediol, etc. (i.e. the species which are expressly set forth in the instant claims).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764